Citation Nr: 1143839	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-41 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Propriety of the reduction in evaluation from 20 percent to 10 percent for service-connected right knee chondromalacia with degenerative changes, effective February 1, 2010.

2.  Propriety of the reduction in evaluation from 30 percent to 10 percent for service-connected left knee chondromalacia with degenerative changes, effective February 1, 2010.

3.  Propriety of the discontinuance of a total rating based on individual unemployability due to service-connected disability (TDIU), effective January 31, 2010.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, JT, and BT


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to January 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2009 the Veteran gave testimony at a hearing at the RO before a local hearing officer, and in September 2011 the Veteran testified during a video hearing at the RO before the undersigned Veterans Law Judge (VLJ).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is not reasonably certain that any improvement in the Veteran's service-connected left and right disability of the knees will be maintained under the ordinary conditions of life.

CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's service-connected right knee chondromalacia with degenerative changes was not proper, and the 20 percent disability evaluation is restored, effective February 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2011).

2.  The reduction of the disability rating for the Veteran's service-connected left knee chondromalacia with degenerative changes was not proper, and the 30 percent disability evaluation is restored, effective February 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2011).

3.  The discontinuance of a total rating based on individual unemployability due to service-connected disability (TDIU) was not proper, and TDIU is restored, effective January 31, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to restore the Veteran's right and left knee disability ratings, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

A May 2004 RO decision increased the rating for service-connected left knee chondromalacia with degenerative changes from 20 percent to 30 percent, effective February 27, 2002, and also assigned a separate 20 percent rating for left knee instability, effective February 27, 2002.  The May 2004 RO decision also continued the 20 percent rating for service-connected right knee chondromalacia with degenerative changes, and also assigned a separate 20 percent rating for right knee instability, effective February 27, 2002.

Based on the findings from an August 2006 VA examination, a September 2006 RO decision continued the ratings for the Veteran's service-connected disability of the knees.

In this case, a November 2009 RO decision reduced the rating for the Veteran's service-connected left knee chondromalacia with degenerative changes from 30 percent to 10 percent, effective February 1, 2010, and also reduced the rating for the Veteran's service-connected right knee chondromalacia with degenerative changes from 20 percent to 10 percent, also effective February 1, 2010.  The Board notes that the November 2009 RO decision did not involve the ratings for left and right knee instability.

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).

The Board observes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in a March 2009 letter, the Veteran was informed of the proposed reductions and of his right to submit evidence showing that such changes should not be made.  Thereafter, a November 2009 rating decision reduced the awards.  Thus, VA has complied with the due process procedures set forth in 38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the left and right knee evaluations had been in effect more than five years before the reductions took effect.  As such, the various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings do apply.

The Court has also indicated that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.

The Board notes that the Veteran's knee evaluations were initially reduced based primarily on the findings of a February 2009 VA joints examination.  As noted in the September 2010 statement of the case, however, the RO, in an effort to accommodate the Veteran's request for an additional examination, afforded the Veteran another VA joints examination in June 2010.  In the Board's view, the RO was correct in scheduling the June 2010 VA examination, apparently for the purpose of determining if improvement was in fact shown.  In reviewing the February 2009 and June 2010 VA examination reports, the Board finds that the examinations are adequate as understood by the provisions of 38 C.F.R. § 3.344.

In comparing the August 2006 VA examination (the last examination on which the ratings at issue were continued) with the February 2009 and June 2010 VA examinations, the RO correctly noted that the Veteran had made improvement in both left and right knee flexion, as noted in range of motion testing performed during those examinations.  While the Veteran had bilateral knee flexion to only 95 degrees at the August 2006 VA examination, the Veteran had bilateral knee flexion to 120 degrees and 115 degrees on the February 2009 and June 2010 VA examinations, respectively.  While improvement in left and right knee range of motion testing was noted, the Board observes that the improved range of motion would not lead to a different rating result under Diagnostic Codes 5260 or 5261, the provisions used to evaluate left and right knee flexion and extension.  Further, the June 2010 VA examiner specifically indicated that the Veteran had an additional loss of range of motion of the knees of 15 degrees flexion, due to pain.  In sum, reducing 15 degrees flexion from the June 2010 VA findings arguably results in a comparison of flexion of 100 degrees at the June 2010 VA examination as compared to 95 degrees on the August 2006 VA examination, a difference of only 5 degrees.  The Board further observes that the June 2010 VA examination report indicated that the Veteran's knees lacked 5 degrees of extension, a finding absent from the August 2006 VA examination.  

In addition to the only minimal improvement of clinical findings (i.e., range of knee flexion) demonstrated, the Board observes that diagnostic findings pertaining to the knees do not tend to show improvement.  A review of September 2006 X-rays reveals that the examiner characterized the Veteran's right knee osteoarthritis as moderate, and noted that the left knee had mild to moderate osteoarthritis.  The June 2010 VA X-rays, however, noted an impression of moderate to severe medial and patellofemoral osteoarthritis.  Even if it could be argued that June 2010 VA examination was not the primary examination used to effectuate the reduction in November 2009, the Board notes that post-reduction medical evidence may be considered in the context of evaluating whether a condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Even were it to be argued that the Veteran's disability of the knees had demonstrated improvement, VA regulations still require that such improvement reflect improvement in the ability to function under ordinary conditions of life and work.  The Board observes that the February 2009 VA examiner (in a June 2009 addendum) noted that the Veteran was still unable to do a lot of sitting and walking, and was to avoid stairs.  Further, the Veteran's hearing testimony, along with that of his mother (wherein she noted that the Veteran would experience pain after vacuuming or getting up out of a chair) and father (wherein he noted that the Veteran had swelling of the knees and difficulty going up and down stairs) appear to indicate that there has been little (if any) improvement in the Veteran's ability to function under ordinary conditions of life and work.  In this regard, the Board observes that while the Veteran acknowledged that he had some gain in range of motion, the Veteran attributed it to the fact that he was not currently working, in essence indicating that his knees would worsen once he retuned to work.  Significantly, the Board observes that the February 2009 VA examiner (in a June 2009 addendum) specifically stated that the Veteran was unable to engage in his normal field of work of construction and labor.  This comment suggests that any improvement pertaining to the knees is not maintained under the ordinary conditions of life.

The Board consequently finds that improvement in the Veteran's service-connected left and right knee chondromalacia with degenerative changes was not shown as of February 1, 2010.  Accordingly, the reduction in the evaluation for service-connected right knee chondromalacia with degenerative changes to 10 percent was improper, and the 20 percent disability evaluation is restored, effective February 1, 2010, and the reduction in the evaluation for service-connected left knee chondromalacia with degenerative changes to 10 percent was also improper, and the 30 percent disability evaluation is restored, effective February 1, 2010.

Based on the foregoing involving the Veteran's service-connected knees, the Veteran's TDIU must be restored, effective January 31, 2010.

ORDER

The 20 percent disability evaluation for the Veteran's service-connected right knee chondromalacia with degenerative changes is restored, effective February 1, 2010.

The 30 percent disability evaluation for the Veteran's service-connected left knee chondromalacia with degenerative changes is restored, effective February 1, 2010.

The Veteran's total rating based on individual unemployability due to service-connected disability (TDIU) is restored, effective January 31, 2010.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


